Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 1 of 11 PageID #: 116




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

MELINDA PALMER,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §       Civil Action No. 6:19-cv-00082
                                                 §
PROCOLLECT, INC. and                             §
TRANS UNION, LLC,                                §
                                                 §
       Defendants.                               §



                    DEFENDANT PROCOLLECT, INC.’S MOTION FOR
                    SUMMARY JUDGMENT AND BRIEF IN SUPPORT


       Defendant ProCollect Inc. (“ProCollect” or “Defendant”), pursuant to FEDERAL RULE OF

PROCEDURE 12(b)(6), files this Motion for Summary Judgment and Brief in Support, and

respectfully shows the Court as follows:


                                           I NTRODUCTION

       1.      In May 2017, Plaintiff Melinda Palmer (“Plaintiff”) stopped paying rent on her

apartment lease with Wilson Crossing Apartments (“Wilson Crossing” or the “Original

Creditor”) with three months left in the term of her lease, and thereafter moved out at the end of

May after an eviction proceeding was filed. Thereafter, over a year later, Plaintiff hired a credit

repair company to write and send a series of dispute letters to Defendant ProCollect and the

consumer reporting agencies claiming that the debt being collected by ProCollect for the

Original Creditor as a result of Plaintiff breaching her lease and being reported to the consumer

reporting agencies (CRAs) was inaccurate.       As a result of the dispute, ProCollect correctly



DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                       PAGE 1
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 2 of 11 PageID #: 117




verified the debt with the Original Creditor, ceased any communications with Plaintiff, and to

assist in the payment of the debt, obtained a special reduction from the Original Creditor of the

amount due. ProCollect correctly and timely provided Plaintiff with evidence of the debt in the

form of her Move Out Statement with a letter showing the discounted amount due on two

occasions, and explained the amount due and amounts reported to Plaintiff in response to a

CFPB Complaint initiated by Plaintiff’s credit repair company.

       2.       Despite the reduction and providing Plaintiff evidence of the debt, as well as

explaining the amounts due in the CFPB Response, the credit repair company hired by Plaintiff

referred the matter to Plaintiff’s counsel who sent ProCollect a demand letter. ProCollect

refused to pay any demand as it complied with the consumer protection statutes, but, in order to

avoid litigation costs, deleted Plaintiff’s account with the CRAs. Despite the fact that ProCollect

wasn’t collecting the debt and deleted with the CRAs, Plaintiff filed what ProCollect believes is

a frivolous lawsuit to attempt to extract a settlement in bad faith. That bad faith was further

established when Plaintiff was deposed, as she could not articulate any dispute with the amount

sought by the Original Creditor.


            GROUNDS FOR SUMMARY JUDGMENT – STATEMENT OF I SSUES TO BE DECIDED

       3.       Summary Judgment is proper on all of Plaintiff’s causes of action for alleged

violations of the FDCPA, TCPA and FCRA as there is no genuine issue of material fact and

Defendant is entitled to summary judgment as a matter of law. Specifically, Plaintiff claims

pursuant to the Fair Debt Collection Practices Act (“FDCPA), 15 U.S.C. §§ 1692e(2)(A) and

1692e(10) and the Texas Debt Collection Act (“TDCA”), TEX. FINC. CODE § 392.202(8) cannot

survive the fact that the debt is accurate, and at a minimum, Plaintiff has no evidence that

ProCollect knowingly misrepresented the character, amount of legal status of the debt or

DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                        PAGE 2
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 3 of 11 PageID #: 118




knowingly made any false representation or deceptive means to attempt to collect the debt when

ProCollect reasonably relied upon the Original Creditor’s Final Account Statement and

verification of the debt. In addition, Plaintiff’s claims pursuant to the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681s-2(b)(1)(A) similarly fail because all evidence establishes that

ProCollect followed its policies and procedures and performed a reasonable investigation of

Plaintiff’s dispute, and following that investigation, properly verified the debt.


                            EXHIBITS AND BRIEF STATEMENT OF FACTS

       4.      In the Appendix attached hereto, ProCollect provides the following evidence to

support a Final Summary Judgment against Plaintiff and incorporates same into this Motion:

       Exhibit “A”: Declaration of David Goodhart that establishes the facts as well as
                    business records of ProCollect:

               Exhibit “A-1”:          Move Out Statement (Final Account Statement) for
                                       Plaintiff’s Account detailing the debt provided to
                                       ProCollect by the Original Creditor in the original amount
                                       of $2,226.

               Exhibit “A-2”:          Rental Application and selecting Lease pages provided to
                                       ProCollect by the Original Creditor to provide contact
                                       information and confirmation of parties on the Lease.

               Exhibit “A-3”:          Plaintiff’s Renewal Lease provided to ProCollect by the
                                       Original Creditor with a term through July 31, 2017.

               Exhibit “A-4”:          Carport Repair Invoice and communication from the
                                       Original Creditor provided to ProCollect on October 25,
                                       2017 reflecting the increase in the amount of the debt from
                                       $2,226 to $3,401.

               Exhibit “A-5”:          ProCollect Account Summary for increase in the amount
                                       of Plaintiff’s debt owed to the Original Creditor.

               Exhibit “A-6”:          Plaintiff’s October 3, 2017 dispute and request for
                                       validation letter sent to ProCollect.




DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                       PAGE 3
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 4 of 11 PageID #: 119




             Exhibit “A-7”:         ProCollect’s Account Summary for the relevant entries
                                   detailing Plaintiff’s disputes and ProCollect’s investigation
                                   and verification of the debt and ACDV responses to the
                                   CRAs.

             Exhibit “A-8”:        ProCollect’s October 11, 2017 validation response letter
                                   providing Plaintiff with a copy of the Final Account
                                   Statement (including the return mail for bad address and
                                   providing forwarding address).

             Exhibit “A-9”:        ProCollect’s October 19, 2017 validation response letter
                                   providing Plaintiff with a copy of the Final Account
                                   Statement.

             Exhibit “A-10”:       Plaintiff’s November 5, 2018 second dispute letter.

             Exhibit “A-11”:       ProCollect’s November 8, 2017 validation response letter
                                   providing Plaintiff with a copy of the Final Account
                                   Statement.

             Exhibit “A-12”:       Plaintiff’s CFPB Complaint and ProCollect’s Response to
                                   the Complaint, including an explanation for the different
                                   amounts sought to be collected by the Original Creditor and
                                   ProCollect.

             Exhibit “A-13”:       ProCollect’s relevant CBR uploads in Metro2 format
                                   establishing that ProCollect reported the correct amounts
                                   provided and verified by the Original Creditor to the CRAs.

             Exhibit “A-14”:       Examples of Plaintiff’s dispute letters to the CRAs that
                                   would have initiated ACD’s issued to ProCollect.

             Exhibit “A-15”:       ProCollect’s Policies and Procedures for investigating
                                   consumer disputes related to apartment debt.

      Exhibit “B”: Excerpts from the Deposition of Melinda Palmer taken on October 17,
                   2019 that detail that Plaintiff could not articulate any issues or disputes
                   with the amounts sought by the Original Creditor in the Move Out
                   Statement (Final Account Statement).

      Exhibit “C”: Business Records Affidavit of Kyle Frasier/Cut Up Debt, including
                   selected records attached thereto, including the authorizations signed by
                   Plaintiff for Cut Up Debt to prepare and send dispute letters and
                   complaints, the dispute letters written by Cut Up Debt on Plaintiff’s behalf
                   and the CFPB complaint submitted by Cut Up Debt (including the
                   response received to same by ProCollect).

DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                    PAGE 4
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 5 of 11 PageID #: 120




                                 ARGUMENTS & AUTHORITY

                                          STANDARD

       5.     As recently set out by this Court in Cook v. City of Tyler, No. 6:17-CV-00333-

RWS, 2018 U.S. Dist. LEXIS 158772, at *9 (E.D. Tex. 2018) (Schroeder III, J.), the standard for

review of a summary judgment is as follows:

              The Court renders summary judgment only when there is no genuine issue
              as to any material fact and the moving party is entitled to judgment as a
              matter of law. FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
              317, 322-25, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); Ragas v. Tenn.
              Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998). An issue of material
              fact is genuine if the evidence could lead a reasonable jury to find for the
              non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
              106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). In determining whether a
              genuine issue for trial exists, a court views all inferences drawn from the
              factual record in the light most favorable to the non-moving
              party. Matsushita Elec. Indus. v. Zenith Radio, 475 U.S. 574, 587, 106 S.
              Ct. 1348, 89 L. Ed. 2d 538 (1986).
              The moving party must identify the portions of the record that demonstrate
              the absence of a genuine issue of material fact. Celotex, 477 U.S. at
              323. Once a party has made that showing, the non-moving party bears the
              burden of establishing otherwise. Geiserman v. MacDonald, 893 F.2d 787,
              793 (5th Cir. 1990) (citing Celotex, 477 U.S. at 323). The non-moving
              party cannot “rest upon mere allegations or denials” in the pleadings, but
              “must set forth specific facts showing there is a genuine issue for
              trial.” Anderson, 477 U.S. at 248. Thus, summary judgment “is
              appropriate if the non-movant ‘fails to make a showing sufficient to
              establish the existence of an element essential to that party’s
              case.’” Bluebonnet Hotel Ventures, LLC v. Wells Fargo Bank, N.A., 754
              F.3d 272, 276 (5th Cir. 2014) (quoting Celotex, 477 U.S. at 322).


                          PROCOLLECT’S ACTIONS DO NOT VIOLATE
                         THE FDCPA OR TDCA AS A MATTER OF LAW

       6.     For Plaintiff’s FDCPA §§1692e(2)(A) and 1692e(10) as well as TDCA §

392.302(8) claims to survive summary judgment, Plaintiff must establish a material fact that


DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                        PAGE 5
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 6 of 11 PageID #: 121




ProCollect intentionally and knowingly misrepresented the “character, amount, or legal status of

a debt” or used a “false representation or deceptive means to collect or attempt to collect any

debt.” See FDCPA §§1692e(2)(A) and 1692e(10); TDCA § 392.302(8).

       7.     Under the FDCPA (and TDCA as § 392.302(8) mirrors FDCPA § 1692e(2)(A)),

ProCollect may reasonably rely on the information provided to it by the Original Creditor and

has no further duty to make any determination whether the Original Creditor calculated the

alleged amount due correctly pursuant to the Lease. Even if ProCollect did report inaccurate

information, Plaintiff still has a continuing burden to prove by preponderance of evidence that

the violation was knowing and intentional. See e.g.:

       •      Clark v. Capital Credit & Collection Servs., 460 F.3d 1162, 1174 (9th Cir. 2006):

                      Within reasonable limits, Capital and Hasson were entitled to rely
                      on their client’s statements to verify the debt. Accord Bleich v.
                      Revenue Maximization Group, Inc., 233 F. Supp. 2d 496, 500-01
                      (E.D.N.Y. 2002), Beattie v. D.M. Collections, Inc., 754 F. Supp.
                      383, 392 (D. Del. 1991) (“Generally, a debt collector may
                      reasonably rely upon information provided by a creditor who has
                      provided accurate information in the past.”).

       •      Ducrest v. Alco Collections, 931 F. Supp. 459, 462 (M.D. La. 1996):

                      Remembering the object of the FDCPA, and reading it as a
                      whole, to state a claim under § 1692e(2), plaintiff would have to
                      show that defendant knowingly misrepresented the character,
                      amount, or legal status of the debt. The language “false
                      representation of the character, amount, or legal status of any debt”
                      in § 1692e(2)(A) must be read in conjunction with what it defines -
                      a “false, deceptive, or misleading representation.” These
                      terms clearly contemplate a knowing and intentional act. It is
                      undisputed that defendant relied on the information provided to it
                      by Broadmoor Plantation Apartments in demanding payment of
                      this debt. Plaintiff’s claim under this section of the FDCPA has no
                      merit because she has not shown that any misrepresentation of the
                      amount of the debt claimed was knowing or intentional.

       •      Mammen v. Bronson & Migliaccio, LLP, 715 F. Supp. 2d 1210, 1213 (M.D. Fla.
              2009):

DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                         PAGE 6
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 7 of 11 PageID #: 122




                    The Fair Debt Collection Practices Act, (FDCPA), 15 U.S.C.S. §
                    1692 et seq., is a remedial statute, and its provisions are to be
                    liberally construed liberally in favor of the consumer debtor.
                    Courts in the Eleventh Circuit have construed the FDCPA to be a
                    strict liability statute. A single violation of any provision is
                    sufficient to trigger liability. However, a narrow exception to strict
                    liability applies to strict liability for certain provisions of the
                    FDCPA. A debt collector may reasonably rely on information
                    provided by the creditor under 15 U.S.C.S. § 1692k(c). To prove
                    this defense on summary judgment, the debt collector bears the
                    burden of showing by a preponderance of the evidence that: (1) the
                    debt collector's error was bona fide and unintentional; and (2) that
                    the debt collector maintained reasonable procedures to avoid
                    errors. A violation is considered unintentional if the debt collector
                    can establish lack of specific intent to violate the FDCPA.

      •      Jenkins v. Union Corp., 999 F. Supp. 1120, 1140-41 (N.D. Ill. 1998):

                    The Jenkins court makes clear that a debt collector has the right
                    to rely on information provided by the client-creditor, and has no
                    obligation to undertake an independent debt validity
                    investigation. See 124 F.3d at 833-34 (recognizing that neither
                    attorneys acting as debt collectors nor non-lawyer debt collectors
                    are required to “conduct an independent investigation into the legal
                    intricacies of the client’s contract with the consumer”); see
                    also Smith v. Transworld Sys., Inc., 953 F.2d 1025, 1032 (6th Cir.
                    1992); Ducrest v. Alco Collections, Inc., 931 F. Supp. 459, 462
                    (M.D. La. 1996); Beattie v. D.M. Collections, Inc., 754 F. Supp.
                    383, 392-93 (D. Del. 1991).

      •      Avery v. Gordon, No. 08-139-HU, 2008 U.S. Dist. LEXIS 86811, at *28-
             29 (D. Or. 2008)):

                    [T]he FDCPA does not require an independent investigation of the
                    information provided by clients when a debt collector tries to
                    collect a debt. The Gordon defendants rely on Hulse v. Ocwen
                    Federal Bank, 195 F. Supp.2d 1188, 1210 (D. Or. 2002), and on
                    the Ninth Circuit decision in Clark. In Clark, the court quoted with
                    approval district court cases from other jurisdictions holding that a
                    debt collector may reasonably rely upon information provided by a
                    creditor who has provided accurate information in the past. The
                    Clark court also held, consistent with the Hulse decision, that the
                    FDCPA does not impose upon debt collectors any duty to
                    investigate independently the claims presented by the creditor. The
                    Clark case adopted "as a baseline" the holding of the Fourth

DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                        PAGE 7
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 8 of 11 PageID #: 123




                        Circuit in Chaudhry v. Gallerizzo, 174 F.3d 394 (4th Cir. 1999)
                        that at a minimum, “verification of a debt involves nothing more
                        than the debt collector confirming in writing that the amount being
                        demanded is what the creditor is claiming is owed.” Clark, 460
                        F.3d at 1173-74.

         8.      Here, as detailed in the Declaration of David Goodhart (Exhibit “A”) at

paragraphs 6 through 14, and the Exhibits attached thereto, ProCollect property verified

Plaintiff’s account with the Original Creditor and provided that verification to Plaintiff on

multiple occasions (Exhibits “7,” “8,” “9,” and “11”), including an explanation of the different

amounts sought to be collected, including the special reduction obtained from the Original

Creditor, through the CFPB response (Exhibit “12”). In addition, ProCollect’s CBR uploads to

the CRAs conclusively establish that ProCollect correctly reported the different amounts to the

CRAs as the Original Creditor changed the amount of the alleged debt owed by Plaintiff (Exhibit

“13”).    Simply, ProCollect can reasonably rely on information provided by a decade long

relationship with its Original Creditor involving over 3,000 accounts without any necessity to

attempt to make a legal determination whether the amounts sought were correctly calculated.

Even more so when the Original Creditor reduced the amount of the debt as a special reduction,

and the Plaintiff cannot articulate any reasons for the inaccuracy (Exhibits “A-14” and Exhibit

“B” – excerpts from Plaintiff’s Deposition). See Exhibit “A” at paragraphs 11 through 13.


              PROCOLLECT’S ACTIONS DO NOT VIOLATE THE FCRA AS A MATTER OF LAW

         9.      Pursuant to the FCRA at § 1681s-2(b)(1)(A), a data furnisher such as ProCollect,

upon receipt of dispute request, must “conduct an investigation” and update its reporting for any

inaccurate or incomplete information. The only obligation is that the data furnisher conduct a

“reasonable investigation.” See e.g.:




DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                         PAGE 8
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 9 of 11 PageID #: 124




       •      Defer v. World Fin. Network Nat'l Bank, No. 06-13521, 2007 U.S. Dist. LEXIS
              76188, at *10-12 (E.D. Mich. 2007):

                     This provision itself merely requires that furnishers of information
                     such as Defendant “conduct an investigation,” § 1681s-2(b)(1)(A),
                     without specifying what this investigation must entail or what
                     standards might govern judicial review of this investigation. The
                     courts, however, have construed the statute as demanding a
                     “reasonable” investigation. See, e.g., Westra v. Credit Control of
                     Pinellas, 409 F.3d 825, 827 (7th Cir. 2005); Johnson v. MBNA
                     America Bank, NA, 357 F.3d 426, 430-31 (4th Cir.
                     2004); Akalwadi v. Risk Management Alternatives, Inc., 336 F.
                     Supp.2d 492, 510 (D. Md. 2004); Bruce v. First U.S.A. Bank, N.A.,
                     103 F. Supp. 2d 1135, 1143 (E.D. Mo. 2000). The courts have
                     further stated that the reasonableness of an investigation generally
                     is a question for the trier of fact to resolve. See Westra, 409 F.3d at
                     827; Akalwadi, 336 F. Supp. 2d at 510; Bruce, 103 F. Supp. 2d at
                     1143.

       •      Peart v. Shippie, 345 F. App’x 384, 386 (11th Cir. 2009):

                     The FCRA simply requires data furnishers to follow reasonable
                     procedures to assure the maximum accuracy of each credit report.
                     See Cahlin v. General Motors Acceptance Corp., 936 F.2d 1151,
                     1156 (11th Cir. 1991). “In addition, if a consumer brings a dispute
                     to the agency as to the completeness or accuracy of a credit report,
                     the agency is required by [the FCRA] . . . to reinvestigate and
                     record the current status of that information unless it has
                     reasonable grounds to believe that the dispute by the consumer is
                     frivolous or irrelevant.” Id. (internal quotation marks, brackets,
                     and citation omitted). The agency is only liable under this
                     provision if it fails to follow reasonable procedures to ensure the
                     accuracy of a credit report - it is not strictly liable simply because a
                     credit report is inaccurate. Id.


       10.    “[H]ow thorough an investigation must be to be reasonable’ turns on what

relevant information was provided to a furnisher by the CRA giving notice of a dispute.” Boggio

v. USAA Fed. Sav. Bank, 696 F.3d 611, 616-17 (6th Cir. 2012). For example, in Forgues v.

Select Portfolio Servicing, Inc., 690 F. App'x 896, 904 (6th Cir. 2017), the district court

concluded that the record lacked “any evidence that Defendant’s investigation was anything



DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                           PAGE 9
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 10 of 11 PageID #: 125




other than reasonable under the circumstances.” ProCollect argues similarly here. ProCollect is

not required to get it correct, only conduct a reasonable investigation. Here, no substantive

information was provided with the ACDs received, other than the dispute codes. In light of that

limited information, and based on ProCollect following its policies and procedures, ProCollect

conducted a reasonable investigation by verifying the amount sought with the Original Creditor

(and even securing a reduction in favor of Plaintiff). See Exhibit “A” at paragraphs 15 through

17, as well as Exhibit “A-14” and ProCollect’s previous actions in verifying the account, supra.


                                      CONCLUSION & PRAYER

       11.     ProCollect’s conduct certainly doesn’t rise to the level of conduct sought to be

restrained by collection practices statutes. ProCollect maintains this case should not have been

filed by Plaintiff and Plaintiff’s counsel, and was filed in bad faith solely to attempt to extort a

settlement by Plaintiff’s attorneys’ seeking their attorneys’ fees.

       Defendant moves the Court to grant this Motion for Summary Judgment in whole or in

part, and to sign and cause to be entered an order dismissing any or all of Plaintiff’s claims

against ProCollect, Inc. Defendant prays for all other relief consistent with the granting of this

Motion, as the Court deems proper.




DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                       PAGE 10
Case 6:19-cv-00082-JDK Document 33 Filed 01/04/20 Page 11 of 11 PageID #: 126




                                            Respectfully submitted,



                                            By: _______________________________
                                                   JOHN W. BOWDICH
                                                   State Bar No. 00796233

                                            BOWDICH & ASSOCIATES, PLLC
                                            8150 N. Central Expy., Suite 500
                                            Dallas, Texas 75206
                                            (214) 307-9500 – Telephone
                                            (214) 307-5137 – Telecopy
                                            jbowdich@bowdichlaw.com

                                            ATTORNEYS FOR DEFENDANT
                                            PROCOLLECT, INC.


                                CERTIFICATE OF SERVICE

         On January 3, 2020, I electronically submitted the foregoing document with the clerk of
court for the U.S. District Court, Eastern District of Texas, Tyler Division using the electronic
case filing system of the court, thereby providing service to all parties.

       Beth Findsen, Esq.                                  VIA ECF
       PRICE LAW GROUP, APC
       8245 N. 85th Way
       Scottsdale, AZ 85258
       A TTORNEYS FOR PLAINTIFF

                                            By: _________________________________
                                                   JOHN W. BOWDICH




DEFENDANT’S M SJ AND BRIEF IN SUPPORT                                                    PAGE 11
